Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This communication is responsive to the amendment filed on 09/20/2021. Claims 79-85 have been amended. Claims 1-78 have been canceled. Claims 79-85 are allowed.

Reasons for Allowance
2.	The claimed invention in view of the instant specification discloses a system for view oriented social network. The detailed implementation indicates: (1) A social networking system comprising users which , are represented by a plurality of their informational views connected by view relationships where each such view comprises a view identity, which is attached to each view, view permissions, view connection preferences and view content, wherein said view connection preferences consist of descriptive view connection preferences that describe its view to connecting views and requisite view connection preferences that stipulate what information is required in connecting views each comprising a plurality of data items each consisting of a data item name and data item value to be formatted according to a valid format, including any supplementary data to be formatted according to a corresponding universally accepted format, and to be supplemented by crowd source data that expands view matching capacity to improve view connectivity wherein said data item name or data item value are supplemented by crowd source data that has the same formatting as the data item name or data item value that the crowd source data is set to supplement and that is arranged according to its relevance to the data item name and data item value that the crowd source data is set to supplement, wherein said crowd 

Pertinent Art
3.	Verma et al, US 20130024910, discloses integrating a social network information feed with a network communication application, wherein the process comprises determining an identity of a user based on authentication information, the authentication information identifying a user profile, identifying profile information based on the determined identity, the profile information identifying one or more identities tracked using one or more information feeds associated the user profile, the one or more information feeds comprising one or more feed items stored in a database system, and associating the identified profile information with a user account provided by a network communications application.

	
 4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

	Conclusion	


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le
12/21/2021

/HUNG D LE/Primary Examiner, Art Unit 2161